Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent 10,554,772 and claims 1-20 of patent 11,005,958.  Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant applicant is anticipated by the above patents (see Independent Claims Comparison Table below).

Instant Application 17/231,875
Patent 10,554,772

Claim 1:

A system, comprising: a remote subscription component configured to enable subscription of endpoints to participate in acceptance of instances of personalized relevant entities, the acceptances to receive the instances of the personalized relevant entities performed via personal digital assistants of the corresponding endpoints; a mapping component configured to map the acceptances between the endpoints that subscribe and securely store the mapped acceptances, the mapping component configured to enable access by the subscription component to check on a status of an endpoint; and at least one hardware processor configured to execute computer- executable instructions in a memory, the instructions executed to enable the remote subscription component and the mapping component.  


Claim 1:

A system, comprising: one or more processing units; and memory, operatively connected to the at least one processing units and storing instructions that, when executed by the one or more processing units, cause the one or more processing units to perform a method comprising: receiving, from a plurality of computing devices over one or more networks, acceptances to receive instances of personalized content; maintaining a mapping of the acceptances between users associated with the plurality of computing devices; receiving, from a first computing device associated with a first user over at least one of the one or more networks, a first instance of personalized content to be shared with a second user; based on the mapping of the acceptances and on a determination that the second user accepted to receive instances of personalized content from the first user and a third user, sending one instance of personalized content to the second user when duplicative instances of personalized content are shared by the first and the third users; and providing an indication with the one instance of personalized content that the first and the third users are sharing the one instance of personalized content.




Instant Application 17/231,875
Patent 11,005,958
Claim 1:

A system, comprising: a remote subscription component configured to enable subscription of endpoints to participate in acceptance of instances of personalized relevant entities, the acceptances to receive the instances of the personalized relevant entities performed via personal digital assistants of the corresponding endpoints; a mapping component configured to map the acceptances between the endpoints that subscribe and securely store the mapped acceptances, the mapping component configured to enable access by the subscription component to check on a status of an endpoint; and at least one hardware processor configured to execute computer- executable instructions in a memory, the instructions executed to enable the remote subscription component and the mapping component.  

Claim 1:
A system, comprising: one or more processing units; and memory storing instructions that, when executed by the one or more processing units, cause the system to perform operations, comprising: receive, from a first computing device associated with a first user, an instance of personalized content to be shared with a second user associated with a second computing device; access a mapping of acceptances for receiving personalized content between the first user and the second user; based on the mapping, determine that the second user has not accepted receiving personalized content from the first user; enqueue the instance of personalized content; determine a change in status for the second user; and based on the change in status for the second user, share the instance of personalized content from the queue and cause the instance of personalized content to become available on an interface of the second computing device associated with the second user.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8,15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites at lines 2-5 the limitation, “a remote subscription component configured to enable subscription of endpoints to participate in acceptance of instances of personalized relevant entities, the acceptances to receive the instances of the personalized relevant entities performed via personal digital assistants of the corresponding endpoints”, it is unclear what applicant intents to claim “enable subscription of endpoints…” for the purpose of examination, examiner interprets the above limitation as “system allow the users to participate in sharing of data”.
In lines 4 of claim 1, “the acceptances” There is insufficient antecedent basis for this limitation in the claim.
In line 5 of claim 1, “the corresponding endpoints” There is insufficient antecedent basis for this limitation in the claim.
In lines 9 of claim 1, “an endpoint” it is unclear it is referring endpoint above in line 3.
	In line 11 of claim 1, recites “the instruction…” is this the same as “computer executable instructions in lines 10-11.

	Claim 2, recites, “an endpoint” in line 2 and “a personalize relevant entity” it’s not clear it is refereeing to “endpoints” or instances of personalized relevant entities in claim 1.
	Claim 6, recites, “endpoints” in line 2, it’s not clear it is refereeing to “endpoints” in claim 1.
	Claim 8, recites, “the personal digital assistant” in line 2, it’s not clear it is refereeing to “the personal digital assistants” in claim 1.
Claim 15, recites, “the shared personalized entity…” in line 7, There is insufficient antecedent basis for this limitation in the claim.
Claim 17, recites, “the social network” There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites, “…endpoint…” it is unclear how is this endpoint relates to the first and second user in claim 15.
Claim 19 recites, “…endpoints…” it is unclear how is this endpoint relates to the first and second user in claim 15.
Claim 20 recites, “…endpoints…” it is unclear how is this endpoint relates to the first and second user in claim 15.

The dependent claims depended on the base claims are rejected based on the base claims being rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5-7,9-12,14-15,17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hickman (us 2012/0084667) in view of Tarrant (us 2015/0269522).
As regarding claim 1, Hickman discloses a remote subscription component configured to enable subscription of endpoints to participate in acceptance of instances of personalized relevant entities, the acceptances to receive the instances of the personalized relevant entities performed via personal digital assistants of the corresponding endpoints (see Hickman par 0022-0023, system of figure.1, allow the users to share content, the user specify who can access content, par 0038 further discloses the users can accept the invitation of the shared content by the sharer); and at least one hardware processor configured to execute computer- executable instructions in a memory (see Hickman par 0004-0005, processor).
Hickman is silent in regard to the concept of a mapping component configured to map the acceptances between the endpoints that subscribe and securely store the mapped acceptances, the mapping component configured to enable access by the subscription component to check on a status of an endpoint.
Tarrant teaches the concept of a mapping component configured to map the acceptances between the endpoints that subscribe and securely store the mapped acceptances, the mapping component configured to enable access by the subscription component to check on a status of an endpoint (see Tarrant par 0016, the author wants to share content and the system sends the acceptance request to the consumer, once the consumer accepts the share of content, the user lists of acceptance of content is updated in the system; par 0063-0066, further disclose the relationship building component store permissions of users associated with content and allow the consumers to access shared content based on the permissions).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tarrant to Hickman because they're analogous art.  A person would have been motivated to modify Hickman with Tarrant’s teaching for the purpose of allowing the users to efficiently share content among users.

As regarding claim 2, Hickman-Tarrant discloses the subscription component is configured to enable communication of a notification to an endpoint that sharing is accepted and a personalized relevant entity is waiting to be shared (see Tarrant par 0016, send request to the user request for acceptance from the user to receive content from the sharer).  The same motivation was utilized in claim 1 applied equally well to claim 2.

As regarding claim 5, Hickman-Tarrant discloses wherein the subscription component is configured to synchronize user-created local groups among endpoints based on a one- to-many endpoint mapping relationship (see Hickman par 0021-0023, the consumer sharing content to consumers for example consumers)

As regarding claim 6, Hickman-Tarrant discloses the mapping component is configured to generate a whitelist for a sharing endpoint, the whitelist identifies endpoints suitable for receiving the personalized relevant entities from the sharing endpoint (see Tarrant par 0046-0047, sharer specify a list of users which the sharer want to share content to).  The same motivation was utilized in claim 1 applied equally well to claim 6.

As regarding claim 7, Hickman-Tarrant discloses the subscription component is configured to enable ranked groups of acceptable endpoints from which to receive the personalized relevant entities, the ranked groups have different designations of sharing (see Tarrant par 0046-0047, sharer specify a list of users which the sharer want to share content to).  The same motivation was utilized in claim 1 applied equally well to claim 7.

As regarding claim 9, Hickman-Tarrant discloses discovering entities relevant to a first user and generating a personalized relevant entity of the first user from the discovered relevant entities (see Hickman par 0041-0042, the content access related to the users); and sharing the personalized relevant entity with a second user of a social network via a personal digital assistant of the first user and personal digital assistant of the second user (see Hickman par 0021-0023,0025, sharing content between sharers and consumers) based on an acceptance by the second user to receive the personalized relevant entity of the first user (see Tarrant par 0016-0017, user accept the shared content).  The same motivation was utilized in claim 1 applied equally well to claim 9.

As regarding claim 10, Hickman-Tarrant discloses enabling subscription by the second user to receive the personalized relevant entity from the first user (see Tarrant par 0022, document subscription to allow access to content).  The same motivation was utilized in claim 1 applied equally well to claim 10.

As regarding claim 11, Hickman-Tarrant discloses creating an acceptance mapping between the first user and the second user (see Tarrant par 0063-0065, relationship building store permission of users to access the content).  The same motivation was utilized in claim 1 applied equally well to claim 10.

As regarding claim 12, Hickman-Tarrant discloses storing acceptance mappings, which include the acceptance mapping, in a secure storage, the acceptance mappings are queriable in the secure storage (see Tarrant par 0063-0065, relationship building store permission of users to access the content and using the permission in the relationship component to enable users access to the shared content).  The same motivation was utilized in claim 1 applied equally well to claim 10.


As regarding claim 14, Hickman-Tarrant discloses pushing a notification of the shared personalized relevant entity (see Hickman par 0089,0129). 

As regarding claim 15, Hickman-Tarrant discloses discovering entities relevant to a first user and generating a personalized entity of the first user from the discovered relevant entities (see Hickman par 0041-0042, the content access related to the users); creating an acceptance mapping between the first user and a second user (see Tarrant par 0016, the author wants to share content and the system sends the acceptance request to the consumer, once the consumer accepts the share of content, the user lists of acceptance of content is updated in the system; par 0063-0066, further disclose the relationship building component store permissions of users associated with content and allow the consumers to access shared content based on the permissions); sending a notification of the shared personalized entity to a personal digital assistant of the second user (see Tarrant par 0016, send request to the user request for acceptance from the user to receive content from the sharer); and sharing the personalized entity with the second user of a social network via the personal digital assistant based on an acceptance by the second user to receive the personalized entity of the first user (see Tarrant par 0016, the author wants to share content and the system sends the acceptance request to the consumer, once the consumer accepts the share of content, the user lists of acceptance of content is updated in the system).  The same motivation was utilized in claim 1 applied equally well to claim 15.

As regarding claim 17, Hickman-Tarrant discloses enabling status checking of the second user on the social network (see Hickman par 0042, check relationship in social network).

As regarding claim 18, Hickman-Tarrant discloses creating at a local endpoint and at runtime, a group of users to whom the personalized entity can be shared concurrently (see Hickman par 0042-0044, determine the relationship in social network and sharing content based on the relationship).  

As regarding claim 19, Hickman-Tarrant discloses synchronizing user-created local groups among endpoints based on endpoint acceptance mapping relationships (see Hickman par 0042-0043, relationship of users).  

As regarding claim 20, Hickman-Tarrant discloses generate a whitelist for an endpoint, the whitelist identifies endpoints suitable for receiving the personalized entities (see Tarrant par 0046-0047, sharer specify a list of users which the sharer want to share content to).  The same motivation was utilized in claim 1 applied equally well to claim 20.

Claims 3-4,8,13,16 are rejected under 35 U.S.C. 103 as being unpatentable over Hickman-Tarrant as applied to claim 1,9,15 above and further in view of Japp (us 9,699,490).
As regarding claim 3, Hickman-Tarrant discloses the invention as claim in claim 1 above, but silent in regard to the concept of the subscription component is configured to enable conflation of duplicative instances of the personalized relevant entities.  
Japp teaches the concept of the subscription component is configured to enable conflation of duplicative instances of the personalized relevant entities (see Japp col.10, lines 8-16, reduce the duplication of content). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Japp to Hickman-Tarrant because they're analogous art.  A person would have been motivated to modify Hickman-Tarrant with Japp’s teaching for the purpose of allowing the users to efficiently share content among users.

As regarding claim 4, Hickman-Tarrant-Japp discloses the subscription component is configured to enable filtering of the personalized relevant entities based on current user interests (see Japp col.8, lines 30-40).  For the purpose of efficiently customize content for the users.

As regarding claim 8, Hickman-Tarrant-Japp discloses the personalized relevant entities are represented visually as cards viewable in a card canvas of the personal digital assistant, the cards ranked according to card-engagement history of the user (see Japp col.8, lines 30-40).  For the purpose of efficiently customize content for the users.
As regarding claim 13, Hickman-Tarrant-Japp discloses filtering the shared personalized relevant entity according to an interest or lack of interest (see Japp col.8, lines 30-40).  For the purpose of efficiently customize content for the users.

As regarding claim 16,  Hickman-Tarrant-Japp discloses conflating multiple instances of the personalized entity received from multiple users to mitigate canvas flooding of multiples instances of the personalized entity at an endpoint of the second user (see Japp col.10, lines 8-16, reduce the duplication of content). The motivation was utilized in claim 3 applied equally well to claim 16.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452